Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 1 of 26 PageID 490




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

ADVANCED INTERVENTIONAL PAIN &
DIAGNOSTICS OF WESTERN ARKANSAS, LLC,

                        Plaintiff,

v.                                                  Case No. 8:20-cv-02704-WFJ-CPT

PARADIGM MANAGEMENT SERVICES, LLC,
ADVA HOLDINGS, LLC, and ENCOMPASS
SPECIALTY NETWORK, LLC,

                        Defendants.
                                                    /

    PLAINTIFF’S UNOPPOSED MOTION AND MEMORANDUM OF LAW IN
       SUPPORT OF (I) PRELIMINARY APPROVAL OF CLASS ACTION
    SETTLEMENT; (II) CERTIFICATION OF THE SETTLEMENT CLASS; AND
                (III) APPROVAL OF NOTICE TO THE CLASS

         Plaintiff Advanced Interventional Pain & Diagnostics of Western Arkansas,

LLC (“Plaintiff” or “Settlement Class Representative”), on behalf of itself and the

putative Class Members, and Defendants Adva Holdings, LLC (“Adva”) and

Encompass Specialty Network, LLC (“Encompass”) (collectively, “Defendants”)

have reached a proposed settlement (the “Settlement”) in this class action (the

“Action”), the terms and conditions of which have been memorialized in a

Settlement Agreement dated February 23, 2021, 1 and now seek an Order from the



1   Capitalized terms used herein shall have the same meaning as in the Settlement Agreement.

                                                1
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 2 of 26 PageID 491




Court: (i) granting preliminary approval of the proposed Settlement; (ii)

preliminarily certifying the settlement class, as defined therein, for settlement

purposes; (iii) directing that notice of the proposed Settlement be given to

members of the Settlement Class in the proposed form and manner; (iv)

scheduling a hearing before the Court to consider final approval of the Settlement

and Plaintiff’s Counsel’s request for attorneys’ fees and expenses; and (v)

appointing KCC as the Settlement Administrator. A proposed Order granting this

Motion is attached as Exhibit A to the Settlement Agreement. In support thereof,

Plaintiff states as follows:

   I.     OVERVIEW OF THE LITIGATION

          A. Background

        On December 20, 2019, Plaintiff filed a complaint against Paradigm

Management Services, LLC (“PMS”), in the Northern District of California,

asserting it had violated the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”) as a result of its alleged policy and practice of faxing unsolicited

advertisements without providing the requisite opt-out notices. The TCPA makes

it unlawful to send facsimile advertisements without a proper opt-out notice if the

sender did not receive prior express permission from the recipient, a prohibition

commonly referred to as the junk-fax ban provision of the TCPA. The TCPA

provides for statutory damages of $500 for each violation of the junk-fax ban

                                        2
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 3 of 26 PageID 492




provision, which may be trebled to $1,500 per violation if a defendant’s conduct is

shown to be willful, knowing, or intentional.

       On February 24, 2020, PMS filed a Motion to Dismiss the complaint

asserting that the fax in question is an informational communication and not an

advertisement. On July 1, 2020, the Court denied the Motion to Dismiss. On

August 5, 2020, Plaintiff and PMS participated in a Case Management Conference

with the Court at which time counsel for PMS asserted that PMS was not the

proper party to the litigation as it was not the sender of the fax. Rather, as was later

disclosed in discussions between counsel, PMS’s position was that the proper

sender of the fax was two entities related to PMS – namely Adva and Encompass.

With this information and upon performing additional investigation, Plaintiff filed

an Amended Complaint on August 7, 2020, naming PMS, Adva, and Encompass

as defendants and articulating how each is the statutory sender of the fax under

the TCPA.

      On August 28, 2020, PMS, Adva and Encompass filed a Motion to Dismiss

the Amended Complaint. PMS argued it could not be held liable, under either

direct or alter ego theories of liability, for the alleged acts of Adva and Encompass.

Adva and Encompass argued that the Northern District of California lacked

personal jurisdiction over each of them as they are headquartered in Florida,




                                           3
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 4 of 26 PageID 493




incorporated in Delaware and sufficiently distinct from PMS as to deny

jurisdiction under the theories pleaded by Plaintiff.

      On November 9, 2020, the parties mediated this matter before the Hon.

Edward A. Infante (Ret.), a highly experienced mediator, who was able to assist

the parties in reaching an agreement on the substantive terms of the Settlement,

reflected in the Memorandum of Understanding dated November 18, 2020 (the

“MOU”) and subsequently memorialized in the Settlement Agreement dated

February 23, 2021. The subject of attorneys’ fees, costs, and expenses, subject to

Court approval, was negotiated only after all substantive terms of the Settlement

were agreed upon by the parties. As part of the negotiations, the parties agreed to

jointly move to transfer the Action to the Middle District of Florida, and Plaintiff

agreed to dismiss PMS without prejudice. The case was transferred to this district

on November 17, 2020, and the Court granted dismissal of PMS on January 5, 2021.

Plaintiff filed its Second Amended Complaint against Defendants Adva and

Encompass (the operative complaint in this Action) on January 18, 2021.

         B. The Proposed Settlement

            1. Settlement Benefits

      Under the proposed Settlement, Defendants have agreed to make available

for the benefit of the Settlement Class a cash settlement fund that has a maximum

value of $9,000,000.00, inclusive of Attorneys’ Fees and Costs and Notice and


                                         4
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 5 of 26 PageID 494




Administration Costs. In accord with paragraph 30 of the Settlement Agreement,

the Settlement Class shall include:

      All persons and entities since December 20, 2015 through the date of
      preliminary approval who held telephone numbers that received one
      or more telephone facsimile transmissions in a form the same or
      similar to Exhibit A to the Second Amended Complaint, allegedly
      advertising the availability or quality of property, goods or services
      of Defendants, as identified on the Class List of 36,416 facsimile
      numbers.

Excluded from the Settlement Class are all current employees, officers, and

directors of any Defendant, and the judge presiding over this Action and his staff.

      Each member of the Settlement Class may submit one claim per telephone

number appearing on the Class List. Approved Claims will share in the

distribution of the settlement benefits. The value of Approved Claims shall be

calculated in accord with the following plan of allocation: (a) if the sum of

Approved Claims, Attorneys’ Fees and Costs, and Notice and Administration

Costs is greater than $2,750,000.00 but less than $9,000,000.00, each Approved

Claim will receive $250.00, which represents a fifty-percent recovery of the $500

statutory damages award under the TCPA (or a 16.6% recovery of the treble

damages available in the case of willful violation); (b) if the sum of Approved

Claims, Attorneys’ Fees and Costs, and Notice and Administration Costs is greater

than $9,000,000.00, each Approved Claim will be reduced on a pro rata basis; and

(c) if the sum of Approved Claims, Attorneys’ Fees and Costs, and Notice and

                                        5
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 6 of 26 PageID 495




Administration Costs is less than $2,750,000, each Approved Claim will be

increased on a pro rata basis so that the total amount paid by Defendants is

$2,750,000. In no event shall Defendants pay more than $9,000,000.00 or less than

$2,750,000.00 under the terms of the Settlement.

      In addition to these monetary benefits, the Action and the Settlement have

resulted in significant non-monetary benefits, namely review of Defendants’

policies and procedures to ensure compliance with the TCPA.

      In exchange for the consideration from Defendants, the Action will be

dismissed with prejudice upon final approval of the Settlement and the Settlement

Class Members will thereby release all claims that have been or could have been

asserted against the Released Parties by any member of the Settlement Class in this

Action, as set forth in the Settlement Agreement.

            2. Notice

      As set forth in paragraph 53 of the Settlement Agreement, notice to

Settlement Class Members shall be made by (1) sending the Fax Notice and Claim

Form by facsimile transmission to the facsimile numbers included in the Class List;

(2) attempting two times to re-send the Fax Notice and Claim Form to any

facsimile numbers to which the Fax Notice is initially unsuccessfully sent; and (3)

determining, through reasonable efforts, the mail addresses associated with

facsimile numbers on the Class List to which the Fax Notice is not successfully sent


                                         6
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 7 of 26 PageID 496




after three attempts, and sending the Long-Form Notice and Claim Form to those

addresses.

       The Notice includes the following information: (i) a description of the

Action and the material terms of the Settlement; (ii) a description of the Settlement

Class Members’ right to “opt out” or exclude themselves from the Settlement and

the Opt-Out Deadline; (iii) a description of the Settlement Class Members’ right to

object to the Settlement and the Objection Deadline; (iv) the date upon which the

Final Approval Hearing is scheduled to occur; (v) a description of the Claims

process; (vi) the address of the Settlement Website at which Settlement Class

Members may access this Agreement and other related documents and

information, and (vii) the contact information of the Settlement Administrator and

Class Counsel for Settlement-related inquiries.

              3. Class Counsel’s Application for (i) Attorneys’ Fees and Costs, and
                 (ii) a Service Award

       The Settlement Agreement provides that Class Counsel will file a motion

with the Court requesting an award of attorneys’ fees not to exceed 25% of the

Settlement Fund, 2 or $2,250,000, to compensate them for all of the work already

performed in this case, all of the work remaining to be performed in connection




2The Eleventh Circuit has set 20-30% of the fund as a “benchmark range” under the percentage-
of-fund method. In re Home Depot Inc., 931 F.3d 1065, 1076 (11th Cir. 2019).

                                             7
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 8 of 26 PageID 497




with this Settlement, and the risks undertaken in prosecuting this case. Class

Counsel will also seek reimbursement of out-of-pocket litigation costs.

          The Settlement further provides that Class Counsel will ask the Court to

approve a service award of $5,000.00 for Plaintiff (“Service Award”), which is to

be paid by Defendants as a separate payment, in addition to and apart from the

Settlement Fund established for the benefit of the Settlement Class. 3

    II.     PROPOSED SCHEDULE OF EVENTS

          Consistent with the provisions of the Settlement Agreement, Plaintiff

respectfully proposes the following schedule for the various Settlement events:

            • Within ten (10) days of the filing of the Motion for Preliminary

               Approval, Defendants shall serve or cause to be served notice of the

               proposed Settlement, in conformance with CAFA (see Settlement

               Agreement ¶ 47);


3 In light of the Eleventh Circuit’s recent decision in Johnson v. NPAS Solutions, LLC, 975 F.3d 1244
(11th Cir. 2020), some district courts have determined that requests for service awards in Rule 23
class actions must be denied. See, e.g., Jairam v. Colourpop Cosmetics, LLC, No. 19-cv-62438, 2020
WL 5848620 (S.D. Fla. Oct. 1, 2020); Metzler v. Medical Management Int’l, Inc., No. 8:19-cv-2289,
2020 WL 5994537 (M.D. Fla. Oct. 9, 2020). The separate agreement for a separate award here is
appropriate in the 11th Circuit after Johnson, as the payment does not come from funds made
available from the common fund established for the Settlement Class, but instead is to be paid
separately. As a result, the prohibition on service awards in Johnson is distinguishable from this
case and the Service Award should ultimately be approved. However, in the event this Court
feels bound by Johnson to deny the Service Award, Plaintiff will request that the Court direct
Defendants to deposit $5,000 in the registry of the Court, to be held pending the Eleventh Circuit’s
issuance of a mandate in Johnson. See Harvey v. Hammel & Kaplan Co., LLC, No. 3:19-cv-640, 2020
WL 7138568, at *3 (M.D. Fla. Dec. 7, 2020). In the alternative, Plaintiff asks that the Court retain
jurisdiction for the limited purpose of revisiting the denial of the Service Award if the Eleventh
Circuit holds a rehearing en banc and reverses its decision. See Metzler, 2020 WL 5994537, at *3.

                                                 8
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 9 of 26 PageID 498




         • Within ten (10) calendar days of entry of the Preliminary Approval

            order, Defendants will provide to the Settlement Administrator the

            Class List (see Settlement Agreement ¶ 51);

         • Within twenty (20) calendar days of entry of the Preliminary

            Approval    order    (the   “Notice   Deadline”),    the   Settlement

            Administrator (1) shall send the Fax Notice and Claim Form by

            facsimile transmission to the facsimile numbers included in the Class

            List; (2) attempt two times to re-send the Fax Notice and Claim Form

            to any facsimile numbers to which the Fax Notice is initially

            unsuccessfully sent; and (3) determine, through reasonable efforts,

            the mail addresses associated with facsimile numbers on the Class

            List to which the Fax Notice is not successfully sent after three

            attempts, and send the Long-Form Notice and Claim Form to those

            addresses (see Settlement Agreement ¶ 53);

         • Within twenty (20) calendar days of entry of the Preliminary

            Approval order, the Settlement Website must be created (see

            Settlement Agreement ¶ 54);

         • Deadline for Claim Forms, requests for exclusion from the Settlement

            Class, and objections to the Settlement: sixty (60) days following the

            Notice Deadline (see Settlement Agreement ¶¶ 5, 19, 20);

                                        9
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 10 of 26 PageID 499




           • Deadline for filing motions in support of the Settlement and Class

              Counsel’s application for award of attorneys’ fees and expenses: no

              later than 14 days prior to the Final Approval Hearing (see Settlement

              Agreement ¶ 59);

           • Final Approval Hearing: at the Court’s convenience, but no earlier

              than 90 days after the CAFA notices are served (see Settlement

              Agreement ¶ 46).

    III.   THE PROPOSED SETTLEMENT WARRANTS PRELIMINARY
           APPROVAL

       Rule 23(e) of the Federal Rules of Civil Procedure requires judicial approval

 of the compromise of claims brought on a class basis. In determining whether to

 approve the Settlement, the Court should be guided by the “strong judicial policy

 favoring settlement as well as by the realization that compromise is the essence of

 settlement.” In re Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 312 (N.D. Ga.

 1993). Furthermore, settlements of class actions are “highly favored in the law and

 will be upheld whenever possible because they are a means of amicably resolving

 doubts and preventing lawsuits.” Id. Under Rule 23(e), “the Court will approve a

 class action settlement if it is ‘fair, reasonable, and adequate.’” Burrows v.

 Purchasing Power, LLC, No. 1:12-cv-22800, 2013 WL 10167232, at *5 (S.D. Fla. Oct.

 7, 2013) (quoting Fed. R. Civ. P. 23(e)(2)).



                                           10
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 11 of 26 PageID 500




       Judicial review of a proposed class action settlement “is a two-step process

 that includes (1) preliminary approval and (2) a subsequent fairness hearing.”

 O’Connor v. Worthington PJ, Inc., No. 2:16-cv-608, 2017 WL 6762436, at *3 (M.D. Fla.

 Dec. 13, 2017). In the first step, the Court must determine whether the proposed

 settlement should be preliminarily approved. Pierre-Val v. Buccaneers Ltd.

 Partnership, No. 8:14-cv-01182, 2015 WL 3776918, at *1 (M.D. Fla. June 17, 2015).

 “Preliminary approval of a settlement agreement requires only an ‘initial

 evaluation’ of the fairness of the proposed settlement on the basis of the written

 submissions.” Id. The standard for granting preliminary approval is low: “A

 proposed settlement should be preliminarily approved if it is within the range of

 possible approval or, in other words, if there is probable cause to notify the class

 of the proposed settlement.” Id. (citations, quotation marks and alterations

 omitted) (quoting Fresco v. Auto Data Direct, Inc., No. 03-61063-civ, 2007 WL

 2330895, at *7 (S.D. Fla. May 14, 2007)). Thus, “[p]reliminary approval is

 appropriate where the proposed settlement is the result of the parties’ good faith

 negotiations, there are no obvious deficiencies and the settlement falls within the

 range of reason.” In re Checking Account Overdraft Litig., 275 F.R.D. 654, 661-62 (S.D.

 Fla. 2011) (quotation omitted).

       At this juncture, Plaintiff requests only that the Court grant preliminary

 approval of the proposed Settlement and provide for notice to the Settlement


                                           11
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 12 of 26 PageID 501




 Class. Applying the standards above, preliminary approval should be granted

 because the proposed Settlement and the proposed form and program of

 providing notice satisfy the requirements for preliminary approval in all respects.

 The Settlement is within the range of possible approval and there is no reason to

 doubt its fairness. For the reasons set forth in this memorandum, Plaintiff believes

 that the Settlement is in the best interest of the Class.

              A. The Settlement Falls Within the Range of Possible Approval

          The value of the proposed Settlement falls well within the range of a

 reasonable settlement. “In evaluating whether a settlement is fair, reasonable, and

 adequate, a court considers: ‘(1) the likelihood of success at trial; (2) the range of

 possible recovery; (3) the point on or below the range of possible recovery at which

 a settlement is fair, adequate, and reasonable; (4) the complexity, expense, and

 duration of litigation; (5) the substance and amount of opposition to the settlement;

 and (6) the stage of proceedings at which the settlement was achieved.’” Dukes v.

 Air Canada, No. 8:18-cv-2176, 2019 WL 8358700, at *2 (M.D. Fla. Sept. 16, 2019)

 (quoting Bennett v. Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984)).

          Here, the proposed Settlement provides eligible Settlement Class Members 4

 with a pro rata distribution, estimated to yield individual payments of

 approximately $250.00, a payment equivalent to 50% of the $500.00 statutory


 4
     To be eligible, a Settlement Class Member must timely submit a completed Claim Form.
                                                12
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 13 of 26 PageID 502




 damages amount provided for under the TCPA. Plaintiff’s counsel believes this

 Settlement provides an excellent recovery for the Settlement Class based upon the

 circumstances and challenges presented by the lawsuit. See Jairam v. Colourpop

 Cosmetics, LLC, No. 19-cv-62438-RAR, 2020 WL 5848620 (S.D. Fla. Oct. 1, 2020)

 (granting final approval to settlement providing for maximum cash benefit of

 $2,862,191.25 and $11.25 per claim); Hanley v. Tampa Bay Sports and Entertainment

 LLC, No. 8:19-cv-00550-CEH-CPT, 2020 WL 2517766 (M.D. Fla. April 23, 2020)

 (granting final approval to settlement providing for maximum cash benefit of

 $2,250,000 and $45.00 per claim); De Los Santos v. Millward Brown, Inc., No. 9:13-cv-

 80670-DPG, 2015 WL 11438497 (S.D. Fla. Sept. 11, 2015) (granting final approval to

 settlement providing for maximum cash benefit of $11,000,000 and $50 per claim);

 Ashkenazi v. Bloomingdale’s, Inc., No. 3:15-CV-2705, ECF No. 55 (D.N.J. Dec. 21,

 2018) (approving settlement valued at $1.4 million that provides for $25 cash

 payments or $50 vouchers per claim); Family Med. Pharmacy, LLC v. Trxade Grp.,

 Inc., No. 15-0590-KD-B, 2017 WL 1042079 (S.D. Ala. Mar. 17, 2017) (approving

 settlement providing for $200,000 cash plus 5% discount on next purchase with

 defendant Westminster); Degnen v. Gerzog, No. 4:15-CV-1103, ECF No. 47 (E.D.

 Mo. Apr. 20, 2016) (approving $1.6 million settlement that provides for $100 per

 claim).




                                          13
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 14 of 26 PageID 503




       “The determination of a reasonable settlement is not susceptible of a

 mathematical equation yielding a particularized sum.” Hugo on behalf of

 BankAtlantic Bancorp, Inc. v. Levan, No. 06-61018-civ, 2011 WL 13173025, at *8 (S.D.

 Fla. July 12, 2011) (quotation marks omitted). See also Newman v. Stein, 464 F.2d

 689, 693 (2d Cir. 1972) (“[I]n any case there is a range of reasonableness with

 respect to a settlement – a range which recognizes the uncertainties of law and fact

 in any particular case and the concomitant risks and costs necessarily inherent in

 taking any litigation to completion[.]”). While Plaintiff has calculated the

 maximum value of its claims to be a figure larger than the settlement amount,

 when the maximum value of Plaintiff’s and the Class’s claims are discounted by

 the identifiable risks, including Defendants’ defenses, experience dictates that the

 interests of the Class are better served by the proposed Settlement. See Dukes, 2019

 WL 8358700, at *2 (“[T]he fact that a proposed settlement amounts to only a

 fraction of the potential recovery does not mean the settlement is unfair or

 inadequate.”) (quoting Behrens v. Wometco Enters., Inc., 118 F.R.D. 534 (S.D. Fla.

 1988) (“A settlement can be satisfying even if it amounts to a hundredth or even a

 thousandth of a single percent of the potential recovery.”), aff'd, 899 F.2d 21 (11th

 Cir. 1990)).

       More particularly, the proposed Settlement provides Settlement Class

 Members immediate benefits without the risks and costs of further litigation. This


                                          14
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 15 of 26 PageID 504




 strongly weighs in favor of approval. See Access Now, Inc. v. AMH CGH, Inc., No.

 98-3004-civ, 2001 WL 1005593, at *4 (S.D. Fla. May 11, 2001) (“By settling their

 claims, the class will avoid the risk of loss at trial and will receive equitable relief

 commensurate with that requested in their Complaint, without the expense, delay

 and uncertainty of further litigation.”). “In this respect, it has been held proper to

 take the bird in the hand instead of a prospective flock in the bush.” Borcea v.

 Carnival Corp., 238 F.R.D. 664, 674 (S.D. Fla. 2006) (quotation marks and alterations

 omitted). Absent a settlement, the final resolution of this litigation through the trial

 process could require several years of protracted adversarial litigation, which

 would delay relief to thousands of Settlement Class Members. Instead, pursuant

 to the Settlement, Class Members may receive immediate economic relief by

 submitting a simple Claim Form. It is clearly advantageous that they obtain this

 significant financial relief without further delay.

           B. There is No Reason to Doubt the Fairness of the Settlement

       This Settlement is not the product of fraud or collusion but is instead the

 product of arm’s-length negotiations by experienced Class Counsel aided by an

 experienced mediator. Plaintiff obtained sufficient information needed to evaluate

 the strengths and weaknesses of its claims. Plaintiff’s success at trial is not certain,

 as Defendants have asserted numerous defenses to Plaintiff’s claims, including

 that the Fax at issue was not an advertisement, and they deny liability for


                                           15
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 16 of 26 PageID 505




 violations of the TCPA. This weighs in favor of accepting the Settlement. See

 Burrows, 2013 WL 10167232, at *6; In re United States Sugar, Corp. Litig., No. 08-

 80101-civ, 2010 WL 11505541, at *1 (S.D. Fla. Jan. 8, 2010) (“Where a proposed class

 settlement has been reached after meaningful discovery, after arm's length

 negotiation, conducted by capable counsel, it is presumptively fair.”); 1 Herbert B.

 Newberg & Alba Conte, Newberg on Class Actions § 11.41 at 90 (4th ed. 2002).

       Here, as detailed above, the Settlement was reached only after extensive

 factual investigation, motions practice, and mediation before a well-respected

 mediator. Moreover, as noted above, after the parties’ day-long mediation,

 Plaintiff conducted thorough confirmatory discovery and then spent months

 negotiating the terms and conditions of the Settlement Agreement. Undoubtedly,

 Plaintiff’s Counsel had a wealth of information at their disposal before entering

 into the aforementioned settlement negotiations. Consequently, Plaintiff’s

 Counsel were able to adequately assess the strengths and weaknesses of Plaintiff’s

 case and balance the benefits of settlement against the risks of further litigation.

       Equally    important,    counsel   for   Defendants     vigorously    defended

 Defendants’ position and demonstrated their commitment to litigate this Action

 to its conclusion. Hence, the proposed Settlement represents concessions by both

 parties after hard-fought litigation and negotiations conducted by experienced




                                          16
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 17 of 26 PageID 506




 counsel on both sides who were thoroughly familiar with the factual and legal

 issues.

           C. The Proposed Notice is Adequate

       The proposed Preliminary Approval Order will require the parties to notify

 Settlement Class Members of the Settlement by faxing a copy of the Notice (Ex. B

 to the Settlement Agreement) at the last available facsimile number listed in

 Defendants’ records. The Notice advises Settlement Class Members of the essential

 terms of the Settlement, the rights of Settlement Class Members to participate in

 the Settlement, the rights of Settlement Class Members to request exclusion from

 the Settlement Class or to object to the Settlement, and will provide specifics on

 the date, time and place of the Final Approval Hearing. Thus, the Notice provides

 the necessary information for Settlement Class Members to make an informed

 decision regarding the proposed Settlement. The Notice also contains information

 regarding counsel’s fee application and Plaintiff’s request for an incentive award.

       Along with the Notice, Settlement Class members will receive a Claim Form

 on which to provide their information regarding their facsimile number. This

 document is attached as Exhibit C of the Settlement Agreement. In this regard,

 upon entry of the Preliminary Approval Order, the Settlement Administrator will

 transmit the Notice and the Claim Forms to Settlement Class members who can be

 identified with reasonable effort. A proposed Preliminary Approval Order is


                                         17
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 18 of 26 PageID 507




 attached to the Settlement Agreement as Exhibit A. A Proposed Final Order is

 attached to the Settlement Agreement as Exhibit D. In addition, the Settlement

 Administrator shall create a webpage that will give Settlement Class members

 access to case-related documents, including the Settlement Agreement, the Notice

 and the Claim Form. Moreover, the Claim Form is a simple form that is easy to

 complete without assistance.

       Accordingly, the form and manner of notice proposed here fulfills all of the

 requirements of Rule 23 and due process. This Court should find that the Notice

 and the procedures for its dissemination are reasonably calculated to provide

 notice of the Settlement to the Settlement Class, thereby satisfying the

 requirements of due process. See In re Winn-Dixie Stores, Inc. ERISA Litig., No. 3:04-

 cv-194, 2008 WL 815724, at *3 (M.D. Fla. March 20, 2008).

           D. Conditional Certification of the Settlement Class is Appropriate

       For settlement purposes, Plaintiff and Class Counsel respectfully request

 that the Court certify the Settlement Class defined in the Settlement Agreement.

 “Confronted with a request for settlement-only class certification, a district court

 need not inquire whether the case, if tried, would present intractable management

 problems . . . for the proposal is that there be no trial.” Amchem Prods. Inc. v.

 Windsor, 521 U.S. 591, 620 (1997). Class certification is proper if the proposed class,

 proposed class representative, and proposed class counsel satisfy the numerosity,


                                           18
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 19 of 26 PageID 508




 commonality, typicality, and adequacy of representation requirements of Rule

 23(a). Fed. R. Civ. P 23(a)(1)–(4); see also Fabricant v. Sears Roebuck, 202 F.R.D. 310,

 313 (S.D. Fla. 2001). Additionally, where (as in this case) certification is sought

 under Rule 23(b)(3), the plaintiff must demonstrate that common questions of law

 or fact predominate over individual issues and that a class action is superior to

 other methods of adjudicating the claims. Fed. R. Civ. P. 23(b)(3); Amchem, 521 U.S.

 at 615–16.

       Against this backdrop, the proposed Settlement Class should be

 conditionally certified for settlement purposes only. Indeed, the Settlement Class

 is sufficiently numerous to make joinder impracticable, there are questions of law

 and fact common to the Settlement Class, the Plaintiff’s claims are typical of the

 Class, and Plaintiff will fairly and adequately protect the interests of the Class. In

 addition, the questions of law and fact common to the Settlement Class

 predominate over any issues affecting individual members of the Settlement Class

 and the class action procedure is the superior method of resolving the claims and

 defenses in this action. See Fed. R. Civ. P. 23. Accordingly, conditional certification

 of the Settlement Class in the instant litigation is appropriate.

       More specifically, to warrant class certification, Plaintiff is required to satisfy

 the four elements of Rule 23(a) and at least one element of Rule 23(b) of the Federal

 Rules of Civil Procedure. Class certification is committed to the sound discretion


                                           19
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 20 of 26 PageID 509




 of the trial court. See Hines v. Widnall, 334 F.3d 1253, 1255 (11th Cir. 2003).

 Moreover, “in a doubtful case . . . any error, if there is to be one, should be

 committed in favor of allowing a class action.” CV Reit, Inc. v. Levy, 144 F.R.D. 690,

 695 (S.D. Fla. 1992) (quotation omitted).

              1. The Proposed Settlement Class is Sufficiently Numerous

       The numerosity requirement of Rule 23(a) is plainly satisfied because the

 Settlement Class consists of approximately 36,416 individuals, and joinder of all

 such persons is impracticable. See Fed. R. Civ. P. 23(a)(1); Kilgo v. Bowman Trans.,

 789 F.2d 859, 878 (11th Cir. 1986) (numerosity satisfied where plaintiffs identified

 at least 31 class members “from a wide geographical area”).

              2. There are Common Issues of Law or Fact Common to the
                 Settlement Class

       To certify the Settlement Class there must be “questions of law or fact

 common to the class.” Fed. R. Civ. P. 23(a)(2). Commonality is established where

 a class-wide proceeding may “generate common answers apt to drive the

 resolution of the litigation.” Wal-mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551

 (2011) (citation omitted). The commonality requirement poses “a low hurdle.” In

 re Sumitomo Copper Litig., 194 F.R.D. 480, 482 (S.D.N.Y. 2000) (citation omitted).

 Indeed, “even a single common question will do.” Dukes, 131 S. Ct. at 2551 (citation




                                             20
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 21 of 26 PageID 510




 omitted); see also In re IndyMac Mortgage-Backed Sec. Litig., 286 F.R.D. 226, 233 n.50

 (S.D.N.Y. 2012) (same).

       In this case, questions of law or fact common to the Class include inter alia,

 the following: (1) Whether Defendants transmitted faxes advertising the

 commercial availability of property, goods, or services; (2) Whether Defendants

 transmitted facsimile advertisements without first obtaining the recipient’s prior

 express invitation or permission; and (3) Whether Defendants’ facsimile

 advertisements contained the opt-out notice required by the TCPA. Consequently,

 there are fundamental, common issues of law and fact. See Palm Beach Golf Center-

 Boca, Inc. v. Sarris, 311 F.R.D. 688, 695 (S.D. Fla. 2015).

              3. The Claims of Plaintiff are Typical of the Claims of the Settlement
                 Class

       For similar reasons, Plaintiff’s claims are reasonably coextensive with those

 of the absent class members, such that the Rule 23(a)(3) typicality requirement is

 satisfied. See Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir.

 1984) (typicality satisfied where claims “arise from the same event or pattern or

 practice and are based on the same legal theory”); Murray v. Auslander, 244 F.3d

 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class where they

 “possess the same interest and suffer the same injury as the class members”).

 Plaintiff is typical of absent Settlement Class members because it received the



                                             21
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 22 of 26 PageID 511




 subject facsimile and claims to have suffered the same injuries as Class Members.

 Plaintiff and Class Members will all benefit from the relief provided by the

 Settlement. Thus, Plaintiff’s claims are typical of those of the claims of the

 Settlement Class and is an appropriate class representative.

              4. Plaintiff and Plaintiff’s Counsel Will Fairly and Adequately
                 Represent the Interests of the Settlement Class

       The requirement of Rule 23(a)(4) “serves to uncover conflicts of interest

 between named parties and the class they seek to represent.” Amchem, 521 U.S. at

 594; Charron v. Wiener, 731 F.3d 241, 249 (2d Cir. 2013) (stating that Rule 23(a)(4)’s

 typicality requirement serves to ensure “that the members of the class possess the

 same interests, and that no fundamental conflicts exist among the members.”).

       Here, Plaintiff has retained counsel with significant expertise in complex

 civil litigation. More specifically, the law firm of Carney Bates & Pulliam, PLLC

 (“CBP”) is a nationally recognized law firm in the field of complex class action

 litigation, also having experience in the TCPA context and representing its clients

 on wide-ranging related matters. In addition, CBP is well-capitalized, allowing

 them to dedicate considerable resources to the fullest extent necessary to achieve

 the best possible result for class members. Thus, Plaintiff’s Counsel is

 unquestionably qualified to undertake this litigation.




                                          22
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 23 of 26 PageID 512




       Moreover, Plaintiff and the Settlement Class desire the same outcome of this

 litigation, namely to cease certain alleged faxing practices of Defendants that

 Plaintiff asserts are unlawful, and to retrieve the largest possible monetary

 recovery from the Defendants. Thus, Plaintiff believes its claims coincide

 identically with the claims of the Settlement Class. Additionally, because of this,

 Plaintiff has vigorously prosecuted this case for the benefit of all members of the

 Settlement Class. Further, there is no conflict or any antagonism between Plaintiff

 and the Settlement Class. Consequently, Plaintiff has satisfied the adequacy

 requirement.

             5. The Questions of Law and Fact in this Action Predominate Over
                Any Individual Issues and a Class Action is the Superior and Most
                Efficient Means to Adjudicate the Claims

       Certification is appropriate under Rule 23(b)(3) when common questions of

 law or fact predominate over any individual questions and a class action is

 superior to other available means of adjudication. Amchem, 521 U.S. at 591-94.

 These requirements are satisfied in this case.

                 a. Common Questions of Law and Fact Predominate

       In analyzing the predominance factor, the United States Supreme Court has

 defined this inquiry as establishing “whether proposed classes are sufficiently

 cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 622. This

 is satisfied where the questions that are capable of proof by generalized evidence

                                          23
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 24 of 26 PageID 513




 “are more substantial than the issues subject only to individual proof.” Roach v.

 T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015). In the settlement context, “the

 predominance inquiry will sometimes be easier to satisfy” because settlement

 eliminates manageability problems related to trial. In re Am. Int’l Grp., Inc. Sec.

 Litig., 689 F.3d 229, 240 (2d Cir. 2012). As further discussed by the court in In re

 Am. Int’l Grp., Inc. Sec. Litig.:

        ‘[S]ome inquiries essential to litigation class certification are no longer
        problematic in the settlement context. A key question in a litigation class
        action is manageability – how the case will or can be tried, and whether
        there are questions of fact or law that are capable of common proof. But the
        settlement class presents no management problems because the case will
        not be tried. Conversely, other inquiries assume heightened importance
        and heightened scrutiny because of the danger of conflicts of interest,
        collusion, and unfair allocation.’

 Id. at 239 (quoting Sullivan v. DB Invs., Inc., 667 F.3d 273, 335 (3d Cir. 2011)).

 Because the parties are settling, whether individual issues predominate does not

 pose an issue to certifying a settlement class, and there are no manageability

 issues.

                   b. A Class Action is the Superior Method of Adjudicating this Case

        The second prong of Rule 23(b) is satisfied by the proposed Settlement. As

 explained in Amchem and In re Am. Int’l Grp., Inc. Sec. Litig, “[c]onfronted with a

 request for settlement-only class certification, a district court need not inquire

 whether the case, if tried, would present intractable management problems, see



                                            24
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 25 of 26 PageID 514




 Fed. Rule Civ. Pro. 23(b)(3)(D), for the proposal is that there be no trial.” Amchem,

 521 U.S. at 620; In re Am. Int’l Grp., Inc. Sec. Litig, 689 F.3d at 239. Thus, any

 manageability problems that may have existed in this case are eliminated by the

 proposed Settlement. Because Rule 23(a) and 23(b)(3) are satisfied, the Court

 should provisionally certify the proposed Settlement Class for purposes of

 settlement and the issuance of Notice.

    IV.   CONCLUSION

       For all the foregoing reasons, Plaintiff respectfully requests that the Court

 enter an order, substantially in the form of the proposed Preliminary Approval

 Order: (i) granting preliminary approval of the proposed Settlement, (ii)

 preliminarily certifying the Settlement Class for settlement purposes, (iii) directing

 that notice of the proposed Settlement be given to members of the Settlement Class

 in the proposed form and manner, (iv) appointing KCC as Settlement

 Administrator, and (v) scheduling a hearing before the Court to determine

 whether the proposed Settlement should be finally approved. A proposed

 Preliminary Approval Order is submitted herewith as Exhibit A.

                      Local Rule 3.01(g) Certificate of Counsel

       Undersigned counsel certifies that they conferred with Defendants’ counsel

 in a good faith effort to reach agreement on the relief requested herein, and

 Defendants do not oppose the requested relief.


                                          25
Case 8:20-cv-02704-WFJ-CPT Document 93 Filed 03/01/21 Page 26 of 26 PageID 515




 Dated: March 1, 2021           Respectfully submitted,

                                By:    /s/ Nicole Ballante

                                      Nicole Ballante (Fla. Bar No. 125356)
                                      nballante@baileyglasser.com
                                      BAILEY & GLASSER, LLP
                                      360 Central Avenue, Suite 1500
                                      St. Petersburg, Florida 33701
                                      Telephone: 727.894.6745
                                      Facsimile: 727.894.2649

                                      Randall K. Pulliam (Admitted Pro Hac Vice)
                                      rpulliam@cbplaw.com
                                      CARNEY BATES & PULLIAM, PLLC
                                      519 West 7th St.
                                      Little Rock, AR 72201
                                      Telephone: 501.312.8500
                                      Facsimile: 501.312.8505

                                      Attorneys for Plaintiff

                           CERTIFICATE OF SERVICE

 I certify that the foregoing was filed via CM/ECF on March 1, 2021 and sent to all
 counsel of record.
                                                   /s/ Nicole Ballante




                                        26
